 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEON EUGENE MORRIS,                               No. 2:12-CV-1774-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    V. MINI, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (Doc. 38) for a 90-day extension

19   of time to file a response to defendants’ motion to dismiss, filed on October 4, 2018. Good cause

20   not appearing therefor, the motion for a 90-day extension of time will be denied. The court will,

21   however, grant plaintiff s 30-day extension of time. Plaintiff also seeks an order requiring

22   defendants to provide him with copies of all filings in this case. That request is also denied

23   without prejudice to seeking copies of the court’s file from the Clerk of the Court at $.25 per

24   page.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff’s request for a 90-day extension of time is denied;

 3                  2.      Plaintiff may file an opposition to defendants’ motion to dismiss within 30

 4   days of the date of this order; and

 5                  3.      Plaintiff’s request for copies of the court’s file is denied without prejudice

 6   to seeking copies from the Clerk of the Court at $.25 per page.

 7

 8

 9   Dated: November 29, 2018
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
